Name: COMMISSION REGULATION (EC) No 755/97 of 25 April 1997 determining the extent to which applications lodged in April 1997 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 July 1996 to 30 June 1997
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  foodstuff;  animal product
 Date Published: nan

 26 . 4 . 97 EN No L 110/37Official Journal of the European Communities COMMISSION REGULATION (EC) No 755/97 of 25 April 1997 determining the extent to which applications lodged in April 1997 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 July 1996 to 30 June 1997 available and must therefore be reduced by a fixed percentage to ensure a fair distribution , HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for the period 1 April to 30 June 1997 submitted under Regulation (EC) No 1486/95 shall be met as referred to in the Annex . Article 2 This Regulation shall enter into force on 26 April 1997 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1486/95 of 28 June 1995 opening and providing for the administration of tariff quotas for certain products in the pigmeat sector ('), as amended by Regulation (EC) No 2068/96 (2), and in particular Article 5 (5) thereof, Whereas the applications for import licences lodged for the second quarter of 1997 are, for certain products, for quantities less than the quantities available and can there ­ fore be met in full and for other products the said ap ­ plications are for quantities greater than the quantities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 April 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 29 . 6 . 1995, p . 58 . 2) OJ No L 277, 30 . 10 . 1996, p . 12 . No L 110/38 EN Official Journal of the European Communities 26 . 4. 97 ANNEX Group No Percentage of acceptance of import licences submitted for the period 1 April to 30 June 1997 G2 100 G3 60 G4 100 G5 100 G6 100 G7 100